PER CURÍAM.
We reverse the final summary judgment entered in favor of Appellees, and remand for reinstatement of the foreclosure action and proceedings on the merits. See Brindise v. U.S. Bank, N.A, 183 So.3d 1215 (Fla. 2d DCA), review denied, 2016 WL 1122325, at *1- (Fla.2016) (rejecting borrowers’ argumént that the notice requirement of section 559.715 of the Florida Statutes applies in foreclosure actions); McCall v. HSBC Bank USA, N.A., 186 So.3d 1134 (Fla. 1st DCA 2016) (affirming judgment for lender on authority of Bnn-dise).
BILBREY, KELSEY, and M.K. THOMAS, JJ., concur.